EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of January 30, 2006, is by and between
DHI Mortgage Company, Ltd., a Texas limited partnership (the “Borrower”), and
U.S. Bank National Association, a national banking association (the “Agent” and
a “Lender”) and the other Lenders party hereto (collectively, the “Lenders”).

RECITALS

1. The Lenders and the Borrower entered into an Amended and Restated Credit
Agreement dated as of April 9, 2004 as amended by a First Amendment to Amended
and Restated Credit Agreement dated as of September 22, 2004, by a Second
Amendment to Amended and Restated Credit Agreement dated as of April 8, 2005, by
a Third Amendment to Amended and Restated Credit Agreement dated as of June 23,
2005, by a Fourth Amendment to Amended and Restated Credit Agreement dated as of
September 26, 2005, by a Fifth Amendment to Amended and Restated Credit
Agreement dated as of September 28, 2005, Sixth Amendment to Amended and
Restated Credit Agreement dated as of October 28, 2005 and a Seventh Amendment
to Amended and Restated Credit Agreement dated as of November 30, 2005 (as
amended, the “Credit Agreement”); and

2. The Borrower desires to increase the Aggregate Commitment Amount under the
Credit Agreement under the provisions of Section 10.11(d) and to make other
changes to certain provisions of the Credit Agreement and the Agent and the
Lenders have agreed to make such amendments, subject to the terms and conditions
set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.

Section 2. Amendments. The Credit Agreement is hereby amended as follows:

2.1 The definition of “Aggregate Commitment Amounts” is amended in its entirety
to read as follows:

“Aggregate Commitment Amounts”: means the total of the Commitment Amounts of the
Lenders, which is $300,000,000, subject to increase in accordance with
Section 10.11(d), but not to exceed $450,000,000.

2.2 Schedule 5 to the Credit Agreement is deleted and Schedule 5 attached hereto
is inserted in its place as Schedule 5 to the Credit Agreement.

Section 3. Effectiveness of Amendments. The amendments contained in this
Amendment shall become effective on January 30, 2006 once executed by the
Borrower and the Lenders and once the Agent has received the following:

(a) This Amendment and any other documents reasonably required hereunder
(together with this Amendment, the “Amendment Documents”);

(b) A copy of the resolutions of the Board of Directors of the General Partner
of the Borrower authorizing the execution, delivery and performance of this
Amendment and the Notes certified as true and accurate by its Secretary or
Assistant Secretary, along with a certification by such Secretary or Assistant
Secretary; and

(c) The Borrower shall have satisfied such other conditions as specified by the
Agent, including payment of all unpaid legal fees and expenses incurred by the
Agent through the date of this Amendment in connection with the Credit Agreement
and the Amendment Documents.

Section 4. Representations, Warranties, Authority, No Adverse Claim.

4.1 Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all respects as of the date
hereof as though made on and as of such date, except for changes permitted by
the terms of the Credit Agreement, and (b) there will exist no Default or Event
of Default under the Credit Agreement as amended by this Amendment on such date
which has not been waived by the Lenders.

4.2 Authority, No Conflict, No Consent Required. The Borrower represents and
warrants that the Borrower has the power and legal right and authority to enter
into this Amendment and has duly authorized as appropriate the execution and
delivery of this Amendment and other agreements and documents executed and
delivered by the Borrower in connection herewith by proper partnership action,
and none of the Amendment Documents nor the agreements contained herein or
therein contravenes or constitutes a default under any agreement, instrument or
indenture to which the Borrower is a party or a signatory or a provision of the
Borrower’s partnership agreement or any other agreement or requirement of law,
or result in the imposition of any Lien on any of its property under any
agreement binding on or applicable to the Borrower or any of its property
except, if any, in favor of the Lenders. The Borrower represents and warrants
that no consent, approval or authorization of or registration or declaration
with any Person, including but not limited to any governmental authority, is
required in connection with the execution and delivery by the Borrower of the
Amendment Documents or other agreements and documents executed and delivered by
the Borrower in connection therewith or the performance of obligations of the
Borrower therein described, except for those which the Borrower has obtained or
provided and as to which the Borrower has delivered certified copies of
documents evidencing each such action to the Lenders.

4.3 No Adverse Claim. The Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

Section 5. Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest. The Agent on behalf of the Lenders and the Borrower each
acknowledge and affirm that the Credit Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Credit Agreement, except as amended by this Amendment, shall remain
unmodified and in full force and effect. All references in any document or
instrument to the Credit Agreement are hereby amended and shall refer to the
Credit Agreement as amended by this Amendment. The Borrower confirms to the
Lenders that the Obligations are and continue to be secured by the security
interest granted by the Borrower in favor of the Lenders under the Security
Agreement, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.

Section 6. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment, shall control with respect to the
specific subjects hereof and thereof.

Section 7. Severability. Whenever possible, each provision of this Amendment and
the other Amendment Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

Section 8. Successors. The Amendment Documents shall be binding upon the
Borrower and the Lenders and their respective successors and assigns, and shall
inure to the benefit of the Borrower and the Lenders and the successors and
assigns of the Lenders.

Section 9. Legal Expenses. The Borrower agrees to pay or reimburse the Agent,
upon execution of this Amendment, for all reasonable out-of-pocket expenses paid
or incurred by the Agent, including filing and recording costs and fees, charges
and disbursements of outside counsel to the Agent (determined on the basis of
such counsel’s generally applicable rates, which may be higher than the rates
such counsel charges the Agent in certain matters) and/or the allocated costs of
in-house counsel incurred from time to time, in connection with the Credit
Agreement, including in connection with the negotiation, preparation, execution,
collection and enforcement of the Amendment Documents and all other documents
negotiated, prepared and executed in connection with the Amendment Documents,
and in enforcing the obligations of the Borrower under the Amendment Documents,
and to pay and save the Agent harmless from all liability for, any stamp or
other taxes which may be payable with respect to the execution or delivery of
the Amendment Documents, which obligations of the Borrower shall survive any
termination of the Credit Agreement.

Section 10. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

Section 11. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

Section 12. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

BORROWER:

DHI MORTGAGE COMPANY, LTD.
By: DHI Mortgage Company GP, Inc.
Its: General Partner
/s/ Mark C. Winter
By: Mark C. Winter
Title: EVP/CFO

STATE OF TEXAS

COUNTY OF TRAVIS

On this the 25th day of January, 2006, personally appeared Mark C. Winter, as
CFO/EVP of DHI Mortgage Company, GP, Inc., a Delaware corporation, as general
partner of DHI Mortgage Company , Ltd., a Texas limited partnership (the
“Company”), and before me executed this Eighth Amendment to Amended and Restated
Credit Agreement, on behalf of the Company.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

/s/ Melody A. Hansen
Signature of Notary Public, State of

     
(Print, Type or Stamp Commissioned Name of Notary Public)
Personally known     ; OR Produced Identification      
Type of ID produced      

(NOTARIAL SEAL)

2

AGENT & LENDER:

U.S. BANK NATIONAL ASSOCIATION

By: /s/ Edwin D.Jenkins
Edwin D. Jenkins
Senior Vice President


(USB Signature Page Eighth Amendment)

3

COMERICA BANK

By: /s/ Robert W. Marr
Robert W. Marr
Vice President


4

NATIONAL CITY BANK OF KENTUCKY

By: /s/ Jerry W. Johnston
Jerry W. Johnston
Executive Vice President


5

COLONIAL BANK, N.A.

By: /s/ Amy J. Nunneley
Amy J. Nunneley
Senior Vice President


STATE OF Alabama

COUNTY OF Jefferson



On this the 24th day of January, 2006, personally appeared Amy J. Nunneley, as
Senior Vice President of Colonial Bank, N.A., an Alabama corporation (the
“Bank”), and before me executed this Eighth Amendment to Amended and Restated
Credit Agreement, on behalf of the Bank.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

/s/ Nicole L. LaRue
Signature of Notary Public, State of Alabama
Nicole L. LaRue

(Print, Type or Stamp Commissioned Name of Notary Public)
Personally known     ; OR Produced Identification
Type of ID produced     

(NOTARIAL SEAL)

6

BANK OF AMERICA, N.A.

By: /s/ Elizabeth Kurilecz
Elizabeth Kurilecz
Senior Vice President


7

BNP PARIBAS

By: /s/ Richard Pace
Richard Pace
Managing Director


By: /s/ Angela B. Arnold
Angela B. Arnold
Vice President


8

WASHINGTON MUTUAL BANK, FA

By: /s/ Cyndi R. Lopez
Cyndi R. Lopez
Vice President


9

JPMORGAN CHASE BANK

By: /s/ Cynthia E. Crites
Cynthia E. Crites
Senior Vice President


10

SCHEDULE 5

COMMITMENT AMOUNTS AND PERCENTAGE SHARES

From January 16, 2006 through January 29, 2006

                      Commitment   Percentage     Amount   Share
TOTAL
  $ 300,000,000       100 %

From January 30, 2006 until the Drawdown Termination Date

                      Commitment   Percentage     Amount   Share
TOTAL
  $ 450,000,000       100 %

11